DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-4, 7-10, 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Mcglone et al. (Pub. No. US2015/0254202)
As per claim 1, Mcglone discloses a method of sharing a PCIe endpoint device (fig.2, 216) with a plurality of host computers (fig.2, 210, 212, 214), the method comprising: 
allocating, by a management server (fig. 2, 140), a quantum of time to a host computer of the plurality of host computers coupled to a PCIe switch (fig.2, 180), wherein the quantum of time identifies a duration of time during which the host computer has exclusive access to the shareable PCIe endpoint device coupled to the PCIe switch; (paragraphs 4 & 51-52, verify a connection within a threshold period of time)
(paragraphs 42-43 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
redirecting the requests targeting the emulated PCIe endpoint device to the shareable PCIe endpoint device during the quantum of time allocated to the host computer. (paragraph 52, re-configuring one or more settings of one or more ports in the distributed network switch.)
 	 
As per claim 2, Mcglone discloses wherein allocating the quantum of time to the host computer further comprises: selecting, by the management server associated with the PCIe switch, the host computer of the plurality of host computers and the quantum of time to be allocated to the host computer; (paragraphs 4 & 51-52, verify a connection within a threshold period of time)
transmitting a host port ID associated with the host computer to the shareable PCIe endpoint device;  and (paragraphs 42-43, generates a PCIe packet having a requester ID associated with the upstream port 208-1 having a link with the host device and a completer ID associated with the PCIe endpoint device.)
transmitting the quantum of time selected by the management server to the shareable PCIe endpoint device. (paragraph 51, transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O, thereby providing the verification of the connection within a threshold period of time)

 

generating a start of quantum of time signal at the shareable PCIe endpoint device;  (paragraphs 4 & 51-52, verify a connection within a threshold period of time)
transmitting the start of quantum of time signal from the shareable PCIe endpoint device to the 
management server;  (paragraphs 4 & 51-52, verify a connection within a threshold period of time)
generating a first interrupt at the management server in response to the start of quantum of time signal from the shareable PCIe endpoint device;  and (paragraphs 4 & 51-52, verify a connection within a threshold period of time between host and endpoint device)
 transmitting the first interrupt to the host computer. (paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O, thereby providing the verification of the connection)

As per claim 4, Mcglone discloses the method further comprising: 
generating an end of quantum of time signal at the shareable PCIe endpoint device after the duration of time identified by the quantum of time has expired;  (paragraphs 42 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
transmitting the end of quantum of time signal to the management server; (paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O which having a requester ID contains the transaction-related parameters within a threshold period of time)
(paragraphs 42 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
transmitting the second interrupt from the management server to the host computer;  (paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O, thereby providing the verification of the connection)
and stopping, by the host computer, generating requests targeting the emulated PCIe endpoint device in response to the second interrupt received at the host computer. (paragraph 52, the switch module 202 may generate a timeout error, referred to as a Completion Timeout) 

As per claim 7, Mcglone discloses the method further comprising, prior to allocating the quantum of time to the host computer: 
transmitting, by the host computer, configuration transaction layer packets (TLPs) to perform enumeration of shareable PCIe endpoint devices and the PCIe switch;  (paragraphs 28-29, logic configured to programmatically generate a PCIe packet to verify the PCIe path and configuration between a host device and an endpoint device forward within the network switch 180)
capturing, by the management server, the configuration TLPs transmitted from the host computer;  (paragraph 49, The expected values may be provided by the IOMC 140 as one of the parameters provided to the PCIe packet compiler)
responding to the configuration TLPs transmitted from the host computer by establishing the 
emulated PCIe endpoint device;  and (paragraphs 50-51, The mask value provides the flexibility to check for particular configurations of the PCIe endpoint devices)
(paragraph 49, the expected values may be a specific identifier value associated with the PCIe endpoint device, including a vendor ID)
 
As per claim 8, Mcglone discloses the method further comprising: enumerating, by the management server, the PCIe switch and the shareable PCIe endpoint device to expose a PCIe vendor defined scheduling control capability to the management server. (paragraph 49, determines whether the stored completion data matches an expected value that specify a Completion data payload for specific values in the configuration space of the PCIe endpoint device , the expected values may be a specific identifier value associated with the PCIe endpoint device, including a vendor ID)
 
As per claim 9, Mcglone discloses a system for sharing a PCIe endpoint device with a plurality of host computers, the system comprising: 
a PCIe switch (fig.2, 180);  
a plurality of host computers (fig.2, 210, 212, 214) coupled to the PCIe switch;  
a shareable PCIe endpoint device (fig.2, 216) coupled to the PCIe switch;  
a management server (fig.2, 140) associated with the PCIe switch, the management server to establish a plurality of emulated PCIe endpoint devices (fig.2, 216, 218, 220) within the PCIe switch, wherein each of the plurality of emulated PCIe endpoint devices is associated with one of each of the plurality of host computers coupled to the PCIe switch, (paragraphs 4 & 51-52, verify a connection within a threshold period of time) and to allocate a quantum of time to one of the plurality of host computers, wherein the quantum of time identifies a duration of time during which the host computer has exclusive access to the shareable PCIe endpoint device;  and (paragraphs 42-43 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
the PCIe switch to redirect requests generated from the host computer targeting the associated emulated PCIe endpoint device to the shareable PCIe switch during the quantum of time allocated to the host computer. (paragraph 52, re-configuring one or more settings of one or more ports in the distributed network switch.)
 
As per claim 10, Mcglone discloses wherein each emulated PCIe endpoint device exposes a PCIe vendor defined capability to the associated host computer during an enumeration process. (paragraph 49, the expected values may be a specific identifier value associated with the PCIe endpoint device, including a vendor ID)

As per claim 13, Mcglone discloses wherein the management server is further configured to: 
select the host computer of the plurality of host computers and select the quantum of time to be allocated to the host computer;  (paragraphs 42-43 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
transmit a host port ID associated with the selected host computer to the shareable PCIe endpoint device;  and (paragrapsh 42-43, the packet compiler 222 generates a PCIe packet having a requester ID associated with the upstream port 208-1 having a link with the host device and a completer ID associated with the PCIe endpoint device.)
transmit the selected quantum of time to the shareable PCIe endpoint device. (paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or which contains the transaction-related parameters within a threshold period of time)


As per claim 14, Mcglone discloses wherein the shareable PCIe endpoint device is further configured to:
 receive the transmitted quantum of time from the management server; (paragraph 4, receiving an indication to verify a connection from a host device to an endpoint device within a threshold period of time)
 generate a start of quantum of time signal indicating a start of the quantum of time;  (paragraphs 42 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
transmit the start of quantum of time signal to the management server;  (paragraphs 42-43, the packet compiler 222 generates a PCIe packet having a requester ID associated with the upstream port 208-1 having a link with the host device and a completer ID associated with the PCIe endpoint device.)
generate a first interrupt at the management server in response to the start of quantum of time signal from the shareable PCIe endpoint device;  and transmit the first interrupt to the selected host computer. (paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O, thereby providing the verification of the connection)
 
As per claim 15, Mcglone discloses wherein the selected host computer is further configured to: generate the requests targeting the associated emulated PCIe endpoint device in response to receiving the first interrupt. (paragraphs 42-43, the packet compiler 222 generates a PCIe packet having a requester ID associated with the upstream port 208-1 having a link with the host device and a completer ID associated with the PCIe endpoint device.)

 
(paragraphs 42 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
transmit the end of quantum of time signal to the management server.(paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O which having a requester ID contains the transaction-related parameters within a threshold period of time)
 
As per claim 17, Mcglone discloses wherein the host computer is further configured to: 
receive the end of quantum of time signal; (paragraph 4, receiving an indication to verify a connection from a host device to an endpoint device within a threshold period of time)
generate a second interrupt in response to the end of quantum of time signal from the shareable PCIe endpoint device;  and (paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O, thereby providing the verification of the connection)
transmit the second interrupt from the management server to the host computer through the emulated PCIe endpoint device. (paragraph 51, The switch module 202 transmit an indication to the IOMC 140, through signal, interrupt, or 33memory-mapped I/O which having a requester ID contains the transaction-related parameters)

As per claim 18, Mcglone discloses wherein the host computer is further configured to: 
(paragraphs 42-43 & 51-52, generates a PCIe packet having a requester ID contains the transaction-related parameters within a threshold period of time)
stop transmitting requests targeting the emulated PCIe endpoint device in response to the second interrupt. (paragraph 52, the switch module 202 may generate a timeout error, referred to as a Completion Timeout)

As per claim 19, Mcglone discloses wherein the PCIe switch is further configured to stop redirecting the requests generated from the host computer targeting the associated emulated PCIe endpoint device to the shareable PCIe switch in response to the end of quantum of time interrupt. (paragraph 52, the switch module 202 may generate a timeout error, referred to as a Completion Timeout)

 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5-6 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mcglone et al. (Pub. No. US2015/0254202) in view of Li et al. (Pub. No. 20190132198)
(paragraph 38, a known PCIe communication process between a host and a PCIe end-point device for reconfiguring BAR registers of the PCIe end-point device to map the address spaces of the devices.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Li with the teaching of Mcglone so as to provide the system with BAR register mechanism so as to provide the system with the address space configuration in an end-point device may be completed quickly and efficiently, and by improving the efficiency and speed of memory resource allocation, a significant improvement to computer technology is provided.
 
As per claim 6,   Li discloses the method further comprises, prior to redirecting the requests targeting the emulated PCIe endpoint device to the shareable PCIe endpoint device during the quantum of time allocated to the host computer: 
saving a current state of the BAR-mapped regions of the shareable PCIe endpoint device;  (paragraph 4, the host has identified a peripheral device and may proceed to configure the BAR registers of the device to map the address spaces of the device. ) 
replacing the BAR-mapped regions of the shareable PCIe endpoint device with BAR-mapped regions of a functionality stack associated with the host computer to switch the functionality stack associated with the host computer at the shareable PCIe endpoint device; (paragraph 91, modified to include data fields to store in the end-point device 102, all the appropriate information for configuring a mapped address space of the end-point device)
and (paragraphs 77-79, table form a known format of a data structure which includes Base Address Registers (BAR registers)
mapping the BAR-mapped regions of the emulated PCIe endpoint device targeted by the host computer to the BAR-mapped regions of the shareable PCIe endpoint device. (paragrapsh 38-40, handshake mechanism employing memory resource allocation in an end-point device) 
 
As per claim 11, Mcglone discloses wherein the shareable PCIe endpoint device further comprises: 
a PCIe configuration space exposing a PCIe vendor defined scheduling control capability to the management server (paragraph 49, the expected values may be a specific identifier value associated with the PCIe endpoint device, including a vendor ID), the PCIe configuration space further comprising a R/W processing unit, wherein the R/W processing unit converts a memory TLP received at the shareable PCIe endpoint device into a R/W request;  (paragraph 49, determines whether the stored completion data matches an expected value that specify a Completion data payload for specific values in the configuration space of the PCIe endpoint device . The expected values may be provided by the IOMC 140 as one of the parameters provided to the PCIe packet compiler)
a host ID appending unit coupled to the R/W processing unit, the host ID appending unit to append a host port ID associated with the host computer to the R/W request to generate a R/W request with host port ID; (paragraph 42-43, the packet compiler 222 generates a PCIe packet having a requester ID associated with the upstream port 208-1 having a link with the host device and a completer ID associated with the PCIe endpoint device.)
 a plurality of functionality stacks, each of the plurality of functionality stacks associated with one of each of the plurality of host computers; and (paragraph 44-45, a configuration transaction used to access one or more configuration registers of the PCIe endpoint device, destination bus/device/function identifiers that specify the destination PCIe endpoint device, and source bus/device/function identifiers associated with the upstream port 208 connecting the host device.) 
a functionality stack switching module coupled to the host ID appending unit, the functionality stack switching module for switching the functionality stack associated with the host computer that has been allocated the quantum of time. (paragraphs 46-47, he switch module 202 transmits the test packet to the PCIe endpoint device through the PCIe switch fabric, according to known techniques for routing PCIe traffic through a distributed network switch.)
  	 Mcglone discloses all the limitations as the above but does not explicitly discloses a R/W processing unit having BAR-mapped regions and using a BAR-mapped region copy of the functionality stack. However, Li discloses this. (paragraph 38, a known PCIe communication process between a host and a PCIe end-point device for reconfiguring BAR registers of the PCIe end-point device to map the address spaces of the devices.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Li with the teaching of Mcglone so as to provide the system with BAR register mechanism so as to provide the system with the address space configuration in an end-point device may be completed quickly and efficiently, and by improving the efficiency and speed of memory resource allocation, a significant improvement to computer technology is provided.

As per claim 12, Mcglone discloses wherein each of the plurality of functionality stacks comprises a host port ID to DMA address appending module to prefix the host port ID to DMA addresses for forwarding to the host computer. (paragraphs 21-23, The memory 110 of server 106 may include a hypervisor 113 configured to manage data shared between different virtual machines 111.  The hypervisor 113 may include a virtual bridge 114 that allows direct communication)
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
 a.	Freking et al. [Pub. No. US2014/0351484] discloses individual resources in a single endpoint communicate with different hosts using the routing logic of the virtual hierarchies stored in the PCIe switch.
b.	Blinick et al.  [Pub. No. US2010/0312942] discloses defined corresponding to a set of commands including a command to perform a sequenced reset of a PCIe switch

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184